Citation Nr: 1339410	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-42 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on January 26, 2012.  The hearing transcript is of record.


FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for left ear hearing loss on the basis that there was no evidence of a current disability.  The decision was not appealed and is now final.

2.  Evidence received since January 2005 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is attributable to his service.   

4.  Resolving all doubt in the Veteran's favor, tinnitus is attributable to his service.  




CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for left ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for left ear hearing loss was denied by rating decision dated January 2005, on the grounds that there was no evidence of left ear hearing loss.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The Veteran filed the current claim in June 2009, which may be considered on the merits only if new and material evidence has been received since the last final denial in January 2005.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA examinations conducted in September 2009 and January 2010 show diagnoses of left ear hearing loss.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It is not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it demonstrates that the Veteran has a current hearing loss disability in his left ear.  Reopening the claim is warranted.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Tinnitus also falls into the class that VA identifies as an organic disease of the nervous system.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Audiometric testing conducted during September 2009 and January 2010 VA examinations reflects that the Veteran has bilateral sensorineural hearing loss which meets the criteria set forth in 38 C.F.R. § 3.385.  Although objective medical testing for tinnitus does not exist, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran asserts that his hearing loss and tinnitus are the result of exposure to explosions and heavy weaponry during his Vietnam service, including one instance in which he was so close to the blast that he received shrapnel injuries.  His DD-214 reflects that he served in Vietnam and that he received a Purple Heart.  Acoustic trauma during service is conceded.  

During his hearing, the Veteran testified that he experienced ringing in his ears after acoustic trauma in service, which subsequently resolved; however, he has continued to experience intermittent episodes of tinnitus since his discharge.  He also observed signs and symptoms of hearing loss after his discharge from service; he was often asked to turn the television down because it was too loud, and he experienced difficulty hearing higher-pitched sounds, such as women's voices.  

Audiometric testing conducted upon entry into service in June 1968 showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
n/a
20
LEFT
15
10
5
n/a
25




Audiometric testing conducted upon the Veteran's discharge in January 1970 showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
20
20
10
20
15

Although there is no evidence of hearing loss for VA compensation purposes at discharge from service, such does not prevent the Board from finding in favor of service connection.  38 C.F.R. § 3.385.  Service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran underwent a VA audiological examination in September 2009.  The Veteran's history of in-service acoustic trauma was noted; however, the examiner could not reach a conclusion as to the etiology of the Veteran's hearing loss.  As there is no opinion as to the etiology of the Veteran's hearing loss, the examination report is of no probative value. 

A January 2010 VA examiner attributed the Veteran's hearing loss to post-service occupational noise exposure as a truck driver and factory worker, as well as to recreational noise exposure as a deer hunter.  The examiner also noted that the Veteran's separation physical showed that the Veteran's hearing acuity had not worsened during service.  

The examiner's findings lack adequate support and are unsupported by the evidence of record. Although comparison of the audiograms conducted at service entry and at discharge from service shows that the Veteran's hearing acuity appears to have improved at certain frequencies, most frequencies show that the Veteran's hearing acuity actually worsened in both ears.  The examiner also did not indicate why the noise of trucks, factories and recreational hunting was sufficient to result in bilateral hearing loss, but exposure to heavy weapons fire and exploding ordnance (including one instance in which the Veteran was so close to the blast that he sustained shrapnel wounds) was not.  The examiner also did not comment on the Veteran's competent and credible reports of tinnitus and hearing loss symptoms since service.  Thus, the January 2010 examination report is also of limited probative value.  

The Veteran has provided s a competent and credible account of hearing loss and tinnitus symptoms since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).   His account in this regard has been generally consistent, including his sworn January 2012 testimony and during his VA examination reports.  The nature of his service, which involved intense exposure to potentially damaging noises, is additional evidence in support of the claims.  The aggregate of these factors render the Veteran's statements on these matters competent, credible and highly probative.

Although an adequate medical opinion is not of record, both tinnitus and sensorineural hearing loss are among the chronic diseases listed in 38 C.F.R.            § 3.309(a), allowing the claims to be established based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and highly probative account of in- and post-service tinnitus and hearing loss symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Service connection for bilateral hearing loss and tinnitus is warranted.









ORDER

New and material evidence having been received, the claim to reopen service connection for left ear hearing loss is granted.  

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


